Citation Nr: 1331791	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  12-23 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969, with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In his September 2012 substantive appeal, the Veteran requested a hearing before a member of the Board; however, the Board notes that this hearing was cancelled by the Veteran and he did not request that it be rescheduled.  Therefore, such request is considered withdrawn.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated August 20, 2013, the Veteran's appointed representative wrote that the Veteran was satisfied with all the issues on appeal and was withdrawing his appeal at that time.  The letter was accompanied by an Appeal Status Election form, signed by the Veteran, indicating his satisfaction with his issues on appeal and his desire to withdraw his appeal.  Because the Veteran, through his own statement, and the statement of his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal of entitlement to a disability rating in excess of 50 percent for service-connected PTSD is dismissed.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


